Exhibit 21.01 LIST OF SUBSIDIARIES OF II-VI INCORPORATED Subsidiary Jurisdiction of Incorporation Allied Rising Investment Limited Hong Kong Anadigics Acquisition Corp. Delaware Anadigics Holdings Corp. Delaware Beijing Lasertech Co., Ltd. Peoples Republic of China Broadband and Wireless Investors, Inc. Delaware EpiWorks, Inc. Illinois Fuzhou Photop Technologies, Inc. Peoples Republic of China Fuzhou Photop Optics Co., Ltd. Peoples Republic of China HIGHYAG Lasertechnologie, Inc. Pennsylvania HIGHYAG Lasertechnologie GmbH Germany II-VI Advanced Materials, Inc. (f/k/a Wide Band Gap, Inc.) Pennsylvania II-VI Belgium N.V. Belgium II-VI Delaware, Inc. Delaware II-VI Deutschland GmbH Germany II-VI Deutschland Holdings GmbH Germany II-VI Holdings B.V. Netherlands II-VI Infrared Laser (Suzhou) Co., Ltd. Peoples Republic of China II-VI Italia s.r.l. Italy II-VI Japan Incorporated Japan II-VI Korea Limited Republic of Korea (South) II-VI Laser Enterprise GmbH Switzerland II-VI Laser Enterprise Ltd. United Kingdom II-VI Laser Enterprise Philippines, Inc. Philippines II-VI Optical Systems, Inc. California II-VI Optics (Suzhou) Co., Ltd. Peoples Republic of China II-VI OptoElectronic Devices, Inc. (f/k/a Anadigics, Inc.) Delaware II-VI Performance Metals, Inc. Philippines Subsidiary Jurisdiction of Incorporation II-VI Photonics (US), Inc. Delaware II-VI Photonics Limited Hong Kong II-VI Photonics, Inc. Peoples Republic of China II-VI Singapore Pte., Ltd. Singapore II-VI Suwtech, Inc. Peoples Republic of China II-VI Technologies (Beijing) Co., Ltd. Peoples Republic of China II-VI U.K. Limited United Kingdom II-VI Vietnam Co. Ltd. Vietnam II-VI Taiwan Co., LTD Taiwan Integrated Photonics, Inc. Delaware M Cubed Technologies, Inc. Delaware Marlow Industries Europe GmbH Germany Marlow Industries, Inc. Texas Optimal Coatech (Guangzhou) Co., Ltd. Peoples Republic of China II-VI Photonics (Shenzhen) Inc. Peoples Republic of China Photop Technologies, Inc. Cayman Islands Photop Technologies, Inc. California Richly World Investment Limited Hong Kong Two-Six (Thailand) Co., Ltd. Thailand
